Citation Nr: 0814050	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for left tibia 
stress fracture with left knee chondromalacia, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an effective date earlier than May 18, 
2005 for the grant of a total evaluation based on 
unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from February 
1997 to April 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The issue of entitlement to an increased evaluation for left 
tibia stress fracture with left knee chondromalacia, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation was 
received on May 23, 2005, and his formal claim for a TDIU was 
received on July 12, 2005.  

2.  Prior to May 18, 2005, the veteran was employed as a 
janitor, working 40 hours a week and earned $1,400.00 a 
month.  


CONCLUSION OF LAW

An effective date earlier than May 18, 2005, is not warranted 
for the veteran's award of a total disability evaluation 
based on individual unemployability.  38 U.S.C.A. §§ 5110, 
7104(c) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial agency decision in October 2005, which granted 
a total disability evaluation based on individual 
unemployability.  In an August 2005 letter, the RO provided 
the veteran notice with respect to his claim.  He was 
informed that he could provide evidence or location of such 
and requested that he provide any evidence in his possession.  
The notice letter specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  The veteran was also asked to 
advise VA if there was any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.   It is the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated - it has 
been proven."  Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  When service connection has been granted and an 
initial disability rating and effective date have been 
assigned, section 5103(a) is no longer applicable.  After an 
appellant has filed a notice of disagreement (NOD) as to the 
initial effective date or disability rating assigned - 
thereby initiating the appellate process - different, and in 
many respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A.  Id.

In this case, because the veteran's claim for a rating of 
total disability based on individual unemployability was 
granted in October 2005, and he was assigned an initial 
effective date for that award, section 5103(a) notice is no 
longer applicable.  He was sent a statement of the case in 
February 2006 regarding the earlier effective date claim.  
The statement of the case included a summary of the evidence 
pertinent to the issues of assignment of the effective dates, 
citations to applicable laws and regulations, and a 
discussion of how those applied to the RO's decision.  Thus, 
all notice requirements have been satisfied.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  

The evidence of record includes VA treatment records.  The 
veteran has not identified any other records that have not 
already been obtained.  The Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the veteran in developing 
the facts pertinent to the issue is required.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159 (2007).  

Earlier Effective Date

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 
125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 
(1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id. That 
is, because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 
3.400(o)(2) refer to the date of the claim as the effective 
date of an award of increased disability compensation, the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a veteran's 
disability increased, if the claim is received within one 
year from such date.  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper. VAOPGCPREC 12-98.  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

VA will grant total disability evaluation based on individual 
unemployability when the claimant is precluded, by reason of 
his service-connected disabilities, from obtaining and 
maintaining "substantially gainful employment" consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

A total disability evaluation based on individual 
unemployability may be assigned when a schedular rating is 
less than total if, when there are two or more disabilities, 
at least one disability is ratable at 40 percent or more, and 
any additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

Marginal employment is not considered to be substantially 
gainful employment. Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold. Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
decision of Faust v. West, 13 Vet. App. 342 (2000) looked at 
the definition of substantially gainful activity used by the 
Social Security Administration (SSA) for reference.  
Ultimately, the Court said that where an individual was 
employed at an occupation that provided an annual income that 
exceeded the poverty threshold for one person, irrespective 
of the number of hours or days that the person actually 
worked and without regard to the person's earned income prior 
to receipt of a 100 percent rating, based on TDIU, such 
employment constituted, as a matter of law, a substantially 
gainful occupation and "actual employability" for the 
purposes of 38 C.F.R. § 3.343(c)(1).  Faust, 13 Vet. App. at 
356.

The Board will first determine the date of receipt of the 
veteran's total disability evaluation based on individual 
unemployability claim, and then determine the date that it 
became factually ascertainable that his service-connected 
disabilities prevented him from obtaining and maintaining 
substantially gainful employment.

The veteran raised his claim for an increased evaluation in a 
letter received on May 25, 2005.  He submitted a formal claim 
for TDIU on July 12, 2005.  

The record shows that in March 2005, the RO granted service 
connection for adjustment disorder and a 50 percent 
evaluation was assigned.  At that time and at the time of the 
veteran's claim, the veteran was thus service connected for 
adjustment disorder, evaluated as 50 percent disabling, 
tendonitis of the right wrist, evaluated as 30 percent 
disabling, right tibia stress fracture with right knee 
chondromalacia, evaluated as 20 percent disabling, left tibia 
stress fracture with left knee chondromalacia, evaluated as 
10 percent disabling, and genital warts, evaluated as 10 
percent disabling.  His combined disability rating, effective 
from December 2002 was 80 percent.  While he met the 
schedular criteria for assigning a total disability 
evaluation based on individual unemployability, the RO 
indicated that a TDIU was not considered since there was no 
clear evidence that the service-connected disabilities caused 
unemployability.  Reference was made to an April 2003 VA 
examination report that showed the veteran reported he was 
unemployed and that the veteran was assigned a Global 
Assessment of Functioning (GAF) scale score of 55, for 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

Thereafter, in a statement received in May 2005, the veteran 
indicated that he wanted to disagree with a prior rating 
action which granted service connection for a left knee/ankle 
disorder and assigned a 10 percent evaluation.  The RO 
informed the veteran that pursuant to his April 15, 2005 
letter, he had withdrawn all pending appeals, and that 
therefore his letter would be accepted as a claim for an 
increased evaluation for his service connected left 
knee/ankle disability.  He also submitted a statement in July 
2005 for an increased evaluation for all of his service-
connected disabilities and for a TDIU.  At that time, he 
submitted a VA Form 21-8940 (Veteran's Application For 
Increased Compensation Based On Unemployability) wherein he 
reported that he had last worked on May 17, 2005.  He 
indicated he had worked as a janitor 40 hours a week and 
earned $1,400.00.  He stated that he became too disabled to 
work on May 17, 2005.  He indicated his work history as 
follows: janitor working 40 hours a week from January 2005 to 
May 2005 and earning $1,400.00 per month; shuttle yard 
driver, working 32 hours a week from July 2004 to January 
2005 and earning $1,100.00 per month; driver working 40 hours 
a week from March 2004 to June 2004, and earning $1,200.00 a 
month; driver working 40+ hours from March 2003 to April 2003 
and earning $800.00 per month; supply technician working 40+ 
hours a week from March 2000 to November 2002 and earning 
$1,400.00 per month; and supply technician working 40+ hours 
per week from July 1997 to April 1999 and earning $950.00 a 
month.  

The poverty threshold for 2001 for one person was $9,214, and 
for 2002, it was $9,359.  The 2003 poverty threshold 
established by the Commerce Department for one individual was 
$9,573.  The poverty threshold for calendar year 2004 was 
$9827, and for 2005, it was $10,160.  Manual M21-1 MR, 
IV.ii.2.F.32.  

Consideration has been given VA treatment records and 
examination reports.  In April 2003, on VA psychiatric 
examination, the veteran reported that he had not worked 
since 2002.  At that time, he stated that he resigned due to 
physical problems and depression.  His GAF was noted to be 
55, which is indicative of moderate symptoms (like flat 
affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994).  No finding was made with 
regard to him being unemployable during that examination or 
elsewhere in the record prior to May 2005.  On VA joints 
examination in April 2003, the veteran complained of 
bilateral tibia pain, and on examination, tenderness of the 
mid portion of both tibias was noted.  

By a rating action dated in October 2005, the veteran was 
granted a total disability evaluation based on individual 
unemployability.  The effective date of the award was May 18, 
2005, the date that the veteran indicated that he became 
unemployed.  Acknowledging that the veteran had indicated 
that he had held numerous jobs over the years, the RO found 
that he had been employed prior to May 18, 2005.  Reference 
was made to the veteran's VA Form 21-8940 wherein he 
indicated that he had been working 40 hours until May 17, 
2005.  The RO found that there was no evidence that the 
veteran had claimed unemployability before May 2005 and that 
there was no clear evidence prior to that showing that he was 
unable to work due to service-connected disabilities.  

As noted above, for VA purposes, the term "unemployability" 
is synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. 
Reg. 2317 (1992).  Factors such as employment history, as 
well as educational and vocational attainments, are for 
consideration.  Assignment of a total disability evaluation 
based on individual unemployability evaluation requires that 
the record reflect some factor that takes the claimant's case 
outside the norm of any other veteran rated at the same 
level.  38 C.F.R. §§ 4.1, 4.15 (2006); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (citing).  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.

The Board finds that the claim for an effective date prior to 
May 18, 2005, must be denied.  Although the schedular 
requirements for a total disability evaluation based on 
individual unemployability had been met from December 20, 
2002, the evidence shows that the veteran was gainfully 
employed to May 17, 2005.  As noted above, his formal 
application for a total disability evaluation based on 
individual unemployability (VA Form 21-8940), indicated that 
he last worked on May 17, 2005 and that at that time he 
became too disabled to work.  

The record further reflects that the veteran's annual income 
exceeded the poverty threshold for several periods of his 
employment (from March 2004 to May 2005).  During the periods 
of his unemployment, there is no competent evidence showing 
that that the veteran's service-connected disabilities 
rendered him unemployable at any time prior to May 2005.  
Again, the Board notes that the veteran's GAF score was 55 in 
April 2003, which only denotes moderate difficulty in 
occupational functioning.  Neither is there evidence that his 
orthopedic disorders of the right wrist, left knee and right 
knee or his genital warts rendered him unemployable prior to 
May 2005. 

Thus, based on the foregoing, the Board finds that this 
evidence does not show that the criteria for a total 
disability evaluation based on individual unemployability 
were met prior to May 18, 2005, and that the claim must be 
denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Entitlement to an effective date earlier than May 18, 2005, 
for the grant of a total disability evaluation based on 
individual unemployability is denied.  


REMAND

The veteran seeks an increased evaluation for his left tibia 
stress fracture with left knee chondromalacia.  His 
disability is rated under DC 5261-5262.  Diagnostic Code 5262 
provides the criteria for impairment of the tibia and fibula 
and includes language relating to knee and/or ankle 
disabilities.  DC's specific to the knees and ankles are 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5261, 5263, 
and 5270-5274.  

The record reflects that the veteran was examined for 
disability evaluation in August 2005.  At that time it was 
noted that he wore a brace on his right knee.  In his June 
2006 substantive appeal, the veteran stated that his left 
tibia stress fracture with left knee chondromalacia had 
worsened to the degree that he currently had to wear a brace 
on his left knee.  

The veteran is entitled to a new VA examination where there 
is evidence (including his or her statements) that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  Since it is 
contended that the veteran's left tibia stress fracture with 
left knee chondromalacia has worsened since the last VA 
examination, another more current VA examination is necessary 
to properly evaluate his left tibia stress fracture with left 
knee chondromalacia.  VA shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record does not contain sufficient medical 
evidence for the VA to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  To constitute a useful 
and pertinent rating tool, a rating examination must be 
sufficiently contemporaneous to allow the adjudicator to make 
an informed decision regarding the veteran's current level of 
impairment.  Green v. Derwinski, 1 Vet. App. 121,124 (1991); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the 
veteran should be afforded another VA orthopedic examination.  
Any recent VA treatment records should also be obtained.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to evaluate his left tibia 
stress fracture with left knee 
chondromalacia.  The claims file and a 
copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished. The 
examiner should identify all residuals 
attributable to the veteran's service-
connected left tibia stress fracture with 
left knee chondromalacia, including 
whether there is instability and if to 
the instability is slight, moderate or 
severe, and whether there are episodes of 
locking.  Range of motion of the left 
knee and the left ankle must be reported 
in degrees.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician must identify any objective 
evidence of pain or functional loss due 
to pain.  The physician must express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups).  If 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  The examination report must include 
a complete rationale for all opinions and 
conclusions expressed.  

2.  Then, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted, issue a supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


